PER CURIAM.
In this malicious prosecution action plaintiff/appellant appeals from an adverse judgment entered after a non-jury trial. We find no reversible error on dny of the points raised by appellant and must therefore affirm.
One point was raised herein by appellees on cross-appeal, however, and several of appellant’s points were restated by appellee Rowley. Our disposition hereof has rendered the one point raised on cross-appeal moot and Rowley’s restated points need not now be discussed. Additionally, certain facts adverse to appellee Rowley were found by the trial court but were not appealed from. Accordingly, we do not reach any consideration thereof.
Affirmed.
MANN, C. J., and HOBSON and Mc-NULTY, JJ., concur.